 

Case 2:19-cv-00120-Z-BR Document 24 Filed 04/29/20 Pagelof3 PagelD 103

 

 

 

 

 

 

 

NORTH DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT “FILED OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
APR 29 2000
HAROLD S. FIELD, § CLERK, U.S. DISTRICT COURT
§ By
Plaintiff, § Deputy
§
v. § 2:19-CV-120-Z-BR
§
UNITED STATES ENVIRONMENTAL §
PROTECTION AGENCY, §
§
Defendants. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION TO
DISMISS THE COMPLAINT

On April 6, 2020, the United States Magistrate Judge entered findings and conclusions in
this case. See ECF No. 21 (“FCR”). The magistrate judge recommends that Plaintiffs complaint
be dismissed for lack of subject matter jurisdiction because Plaintiff lacks standing. See ECF No.
21, at 12. She also finds that Plaintiff insufficiently) served process on Defendant, though this
finding stands apart from her recommendation of dismissal. See id.

Plaintiff timely filed objections to the FCR. See Objections to the Findings, Conclusions,
and Recommendation, filed April 13, 2020 (ECF No. 22) (“Objections to FCR”). In that filing and
its exhibits, Plaintiff “respectfully disagree[s]” with the magistrate judge and maintains he has
standing in this case. Objections to FCR at 1. Plaintiff bases his argument on three premises. First,
he reads 42 U.S.C. § 7604 as creating a private right to commence a citizen suit against the EPA
Administrator for failure to perform his duty. See Objections to FCR 1, at 1. Second, he asserts
that he has standing based on the right to petition found in the First Amendment to the Constitution

of the United States. See Objections to FCR § 2, at 1. Third, he asserts that Article III standing is
 

Case 2:19-cv-00120-Z-BR Document 24 Filed 04/29/20 Page 2of3 PagelD 104

not required in federal court cases. See Objections to FCR { 3, at 1. Because Plaintiff objects to
the FCR, the Court independently reviews the pleadings and other filings in this case de novo. See
FED. R. Civ. P. 72(b)(3).

Federal courts are courts of limited jurisdiction, and Plaintiff bears the burden of proof for
establishing that the Court has jurisdiction in this case. See Life Partners, Inc. v. United States,
650 F.3d 1026, 1029 (Sth Cir. 2011). If Plaintiff does not prove jurisdiction, the Court must dismiss
his case and cannot judge any part of the case on its merits. See Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 93-95 (1998); McDonal v. Abbott Laboratories, 408 F.3d 177, 182 (Sth Cir.
2005); Ramming v. United States, 281 F.3d 158, 161 (Sth Cir. 2001).

One essential aspect of proving jurisdiction is proof of standing, because the federal courts
must decide cases and controversies rather than act as roving philosopher kings passing judgment
on the validity of the nation’s laws. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992);
Broadrick v. Oklahoma, 413 U.S. 601, 610-11 (1973). To show standing, Plaintiff must prove to
the Court that (1) he suffered a particularized and concrete injury in fact; (2) he can fairly trace
this injury to Defendant’s conduct; and (3) the Court likely could redress this injury. See Gill v.
Whitford, 138 S. Ct. 1916, 1929 (2018).

Plaintiff does not prove particularized and concrete injury in any of his filings. He
articulates a theory of how EPA actions to clean America’s air since 1990 cause global warming,
apparently on a theory that Earth’s albedo has decreased from less particulate matter in the
atmosphere. See Additional Attachments to Complaint 4-9, filed June 12, 2019 (ECF No. 5). But
generalized harm to the environment is insufficient for establishing Plaintiff's standing absent

imminent harm to his aesthetic, recreational, or scientific interests. See Friends of the Earth, Inc.
 

Case 2:19-cv-00120-Z-BR Document 24 Filed 04/29/20 Page 3of3 PagelD 105

v. Laidlaw Envtl. Servs., 528 U.S. 167, 181-83 (2000). Plaintiff nowhere alleges such harm, and
the Court therefore must dismiss his claims.

Plaintiff's three objections for why he does have standing are unavailing. First, 42 U.S.C.
§ 7604 authorizes citizen suits against the EPA Administrator for failing to implement regulations
to curb emissions under the Clean Air Act — not for failing a purported general duty to prevent
global warming. See 42 U.S.C. §§ 7601 et seg. Second, the First Amendment protects a citizen’s
right to petition the government without fear of retaliation but does not require that a grievance be
heard by the courts rather than the political branches. See Lujan, 504 U.S. at 576. Third, no
exception to standing requirements exists for judicial review of agency actions. See generally id.
(standing required in suit against Interior Department for inadequate environmental protection).

After its de novo review of this case, the Court OVERRULES Plaintiff's objections,
ORDERS that the findings, conclusions, and recommendation of the Magistrate Judge are
ADOPTED, and DISMISSES Plaintiff's Complaint.

SO ORDERED.

April 27, 2020.

 
